TODD, Circuit Justice,
after statingtlie case, observed that there were two kinds of bills of lading (it is probable the distinction here alluded to by the judge lies between a bill of lading for, on account, and at the risk of the consignee; and on account of and at the risk of the consignor), and that the bill of lading before the court seemed to be different from the one referred to in Mason v. Lick-barrow, 1 H. Bl. 357. In the principal case, the property of the goods was transferred to Lynch, and from him to Jorden. Banks, and Owens. The defendant Roulstone had *998no right to dispose of them as he did. There was no ground of relief against Lynch, or Jorden, Banks, and Owens; and as to Roul-stone we cannot decree against him; having been no party to the suit at law, and never having been a resident or citizen of the district, there is a want of jurisdiction. The bill must be dismissed as to all the defendants. (The doctrine respecting mercantile lien may be seen and examined by recurrence to the authorities referred to at the bar -and in the margin.)